IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs November 1, 2016

                   CEDRIC MIMS v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Shelby County
                    No. 12-02286       Paula L. Skahan, Judge
                     ___________________________________

              No. W2016-00418-CCA-R3-PC - Filed February 24, 2017
                     ___________________________________


The Petitioner, Cedric Mims, appeals the denial of his petition for post-conviction relief
in which he challenged his convictions of felony murder, especially aggravated robbery,
and attempted voluntary manslaughter and his effective sentence of life in prison. On
appeal, the Petitioner contends that he was denied his right to the effective assistance of
counsel. We affirm the post-conviction court‟s denial of relief.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which CAMILLE R.
MCMULLEN and J. ROSS DYER, JJ., joined.

James A. Greene, Memphis, Tennessee, for the appellant, Cedric Mims.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Sam Winnig,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

                    FACTUAL AND PROCEDURAL HISTORY

                                          Trial

     The facts underlying the Petitioner‟s and his co-defendant‟s convictions were
summarized by this court on direct appeal as follows:
       Defendants Allen Craft and Cedric Mims were convicted of first
degree felony murder, especially aggravated robbery, attempted voluntary
manslaughter, and employing a firearm during the commission of a
dangerous felony. The trial court sentenced each defendant to life for the
felony murder conviction, with concurrent sentences of twenty years for the
especially aggravated robbery conviction and two years for the attempted
voluntary manslaughter conviction.

….

       Tekela Phillips Rayford testified that her family owned Phillips
Sundry, a grocery store on Vance Avenue in Memphis, and that her cousin,
Ronald Ellington, worked at the store as a cook. Rayford requested that
Ellington keep her company and protect her while she was at the store
alone. On December 3, 2011, Rayford received a phone call informing her
that Ellington had been shot and killed and that two other people also had
been shot at the store.

       Officer Trey Norris of the Memphis Police Department responded to
the shooting at Phillips Sundry. He was informed that three victims had
been shot, and two of them were lying on the ground beside a white SUV
when Officer Norris arrived. A blood trail led officers to the third victim‟s
residence, an apartment complex several streets away. The officers learned
that the third victim had returned to the scene, and all three victims had
been transported to the hospital.

       James Hendricks, the victim in the attempted voluntary
manslaughter judgment, testified that he grew up near the scene of the
shooting. At 1:00 p.m. on December 3, 2011, Hendricks rode his bicycle to
Phillips Sundry, where he saw his friends, Herman Robinson and Ronald
Ellington, sitting in Robinson‟s white Dodge Durango in front of the store.
He noticed two young men standing on the corner, one who appeared to be
5‟7” to 5‟9” tall and about 17 or 18 years old, and both were wearing gray
hoodies, purple bandannas, and blue jeans. The young man with the darker
complexion had his hands in the pocket of his hoodie as he walked around
to the driver‟s side of Robinson‟s vehicle. Hendricks reached for his pistol,
and the young man suddenly opened fire on Hendricks with what appeared
to be a .40 caliber pistol. Hendricks was shot twice and fell, and a friend
picked him up and took him to his mother‟s house one block away. As he
was leaving, Hendricks heard two or three more gunshots. When Hendricks

                                    -2-
arrived at his mother‟s house, she took his gun and told him to go back to
the scene, where he told police what had happened.

       Herman Robinson, the victim in the especially aggravated robbery
judgment, testified that, on December 3, 2011, he went to Phillips Sundry
and parked his truck in the driveway. He was joined there by his “best
friend,” Ronald Ellington. Subsequently, two young men wearing
bandannas approached his truck, pointed guns, and demanded money.
Robinson told them he did not have any money. The “dark guy” then
opened the door, pulled Ellington out of the vehicle, and took him to the
back of the truck. The “little short guy” kept his gun pointed at Robinson
and pulled him out of the vehicle. The shorter man kept demanding money,
so Robinson emptied his pockets and gave him $46 while the man kept his
large pistol pointed at Robinson. Robinson said he heard one gunshot,
turned around to see Ellington fall to the ground, and then heard another
gunshot. Realizing he had been shot in the leg, Robinson fell to the ground.
He identified Defendant Mims as the man who shot him.

       Keith Austin, Ronald Ellington‟s cousin, testified that on December
3, 2011, he was driving down Fourth Street when he saw the defendants
crossing the street on the side of Phillips Sundry. They told him that
Ellington had been shot. At the scene, Austin saw that Robinson had been
shot in the leg and Ellington in the chest. He saw the defendants standing
on the sidewalk and asked what they had just done. One “reached down like
he had something,” so Austin drove off in fear that he had a gun.

      Afterwards, Austin and his cousin, Larry Perry, got in Austin‟s other
car and started looking for the defendants. When they found Defendant
Mims talking to a woman at a bus stop, Austin displayed a gun and told
Mims to get in the car. Mims told him that he did not shoot anyone but
admitted that he participated in the robbery. They attempted to take Mims
back to the police on the scene, but Mims escaped. As he struggled to
escape, Mims‟ pants, containing a garbage bag and $40, came off, all of
which Austin gave to the police.

       Romedarrious Humphrey testified that he knew both defendants
from the neighborhood and that, on the day of the shooting, he saw the
defendants with Melvin Bridgewater. Defendant Mims told Humphrey,
“[M]an, we fixing to go rob and lay these folks down in front of the store.”
One of the defendants was wearing a gray jacket and the other a black
jacket. The defendants left and when they returned, their faces were
                                   -3-
covered with bandannas and they proceeded to walk to Phillips Sundry,
where they approached Robinson‟s truck. Humphrey saw Defendant Craft
run to the driver‟s side, pull the driver out of the truck, and shoot him in the
leg. Defendant Mims opened the passenger side door and shot the
passenger in the chest. Humphrey heard about five gunshots and waited to
run to the victims until the defendants had fled the scene.

       Prior to the shooting, Humphrey had hidden his .40 caliber pistol
underneath a bag of leaves because the police were conducting searches in
the neighborhood, and he later discovered that the gun was missing. He
asked Defendant Craft about the gun, and Craft replied, “[Y]eah, I got it.”
Humphrey testified that Defendant Mims belonged to the Kitchen Crips
gang and that Defendant Craft belonged to the Grape Street Crips gang.

        Sergeant Joe Stark testified that Defendant Mims told him that he
was a member of the Goon Squad gang and that Bridgewater wanted to
initiate him into the Kitchen Crips gang. Mims said that Bridgewater told
him that because he had been taking care of Mims, Mims had to do
something in exchange and threatened to kill him if he did not do so.
Bridgewater then told Mims that he wanted him to rob someone who owed
him money.

        On December 3, 2011, Bridgewater took Mims and Craft for a ride
to find the man he wanted them to rob. He pointed out a man who was
walking two dogs, saying that the man had received a $1500 check and
should have cash in his pocket. Bridgewater then took the defendants to
another neighborhood, where he got out of the car, returned carrying a
black bag, and handed a nine-millimeter pistol to Mims and a .40 caliber
pistol to Craft. Mims said that Bridgewater put bleach on the bullets before
putting them back in Craft‟s gun and told Mims that his gun was not
loaded.

       Bridgewater and the defendants then started looking for the intended
victim again and found his vehicle parked in front of Phillips Sundry.
Bridgewater directed the defendants to approach the vehicle from different
directions. Mims said he was scared and did not want to do it, but Craft put
a bullet in his chamber and told him, “[M]an, I got your back.” They
walked up to the passenger side of the car and “put a gun” on the passenger.
Craft walked around to the driver‟s side, opened the door, and pulled the
driver out of the truck. Mims was “patting the driver down to see if he had
anything” when the passenger suddenly tried to escape. He said Defendant
                                     -4-
Craft caught the passenger and then he heard gunshots. The driver grabbed
Mims‟ wrist, causing his gun to discharge.

      Defendant Mims then ran across the street to where Bridgewater had
been watching from the gate. Bridgewater told him to go to his “baby
mama‟s house,” which Mims did. When Bridgewater arrived at the house,
he gave them new clothes and made them wash their hands with bleach.

        Defendant Mims told Sergeant Stark that Defendant Craft had stolen
$50 and that Bridgewater had given him $40. Mims was later talking to his
girlfriend when Perry suddenly pulled up, got out of the car with a gun
pointed at him, and told him to get in the car. Another man then hit Mims in
the back of his head and put him in the car. They wanted to know where
Craft was and threatened to kill Mims if he did not tell them. While they
were driving around, Mims jumped out of the car window and ran away,
losing his pants in the process.

       Defendant Mims said that Defendant Craft was responsible for
shooting Ellington. Mims admitted that, during the robbery, he wore a gray
jacket, black hat, black bandanna, black gloves, black jeans, and black
shoes and that Craft wore a black hoodie, purple bandanna, blue jeans, and
white Air Force Ones shoes.

       Defendant Mims said he heard Defendant Craft fire thirteen to
fourteen gunshots and saw him shoot the man[] with whom he had been
fighting[] in the chest and stomach area. Mims said that he was scared of
Bridgewater because he had threatened to kill him if he did not commit the
robbery.

       Sergeant Israel Taylor testified that he and Sergeant Robert Scoggins
interviewed Defendant Craft on December 7, 2011. Craft said that
Bridgewater made him commit the robbery and that Mims shot Ellington.
When they first saw the victim, Bridgewater handed Craft a pistol and
threatened to shoot him if he did not go get the money from the victim.
Then, as they approached the truck, Mims walked to the driver‟s side,
opened the door, and asked the driver where the money was. The driver
started wrestling with Mims over his gun. Mims shot the driver and then the
passenger, who had run … over to the driver‟s side to help the driver.

       Defendant Craft said that he was wearing a tan and black hoodie,
blue jeans, and Air Force Ones shoes during the robbery and that his face
                                   -5-
     was covered with a black rag. He recalled that Defendant Mims was
     wearing a gray jacket, a black hat, and a purple rag wrapped around his
     face.

            Defendant Mims testified that he was fifteen years old when he
     joined the Goon Squad gang, of which Bridgewater was the leader until he
     joined the Kitchen Crips gang. Bridgewater was also known as “Melbo the
     Beast” because he was a “dangerous guy to be around.” He started taking
     care of Mims by providing him with shelter, clothes, and food. Mims
     explained that Bridgewater took care of many young men because they
     would do anything he asked in exchange for his protection.

            Bridgewater told Mims that Ellington owed him money and that he
     needed Mims and Craft to get the money for him. When Mims told him that
     he did not want to rob Ellington, he told Mims that he did not have a choice
     and that if he did not do so, Bridgewater was going to “take care of [him],”
     meaning he was going to shoot him. Mims knew he was capable of doing
     so because Bridgewater had previously shot two other people.

            Defendant Mims said that, on December 3, 2011, Bridgewater came
     to the house where Mims was staying and told him to get into his car,
     threatening to kill him if he did not comply. Bridgewater handed him a
     nine-millimeter pistol while he wiped down another gun with bleach. He
     told the defendants that Ellington had been paid $1500 and that he owed
     him money. As the defendants approached the victim‟s vehicle,
     Bridgewater was watching them as he carried a .357 Magnum pistol in his
     hand. Bridgewater threatened to kill Mims if he did not rob Ellington.
     Mims opened the driver‟s side door and asked where the money was. The
     driver said he did not have any money, and Mims told him, “I ain‟t
     playing.” The driver then gave Mims $40. Mims looked up and saw a man
     pointing a gun at him, telling him to drop his gun. The driver then reached
     for Mims‟s arm, and Mims fired a shot. Mims said that “everything went
     out of control and we were wrestling and tussling.” Mims then fled the
     scene.
            Dr. Miguel Laboy, who performed the autopsy on Ellington, testified
     that he had a gunshot wound to the right side of his chest, which exited his
     back left side. The cause of death was a gunshot wound to the chest.

State v. Allen Craft and Cedric Mims, No. W2013-01822-CCA-R3-CD, 2014 WL
5107036, at *1-4 (Tenn. Crim. App. Oct. 10, 2014).

                                        -6-
                                Post-Conviction Hearing

       Trial counsel testified that he hired an investigator to investigate the facts of the
case. He said he knew that the Petitioner was “learning disabled,” “had trouble reading,”
and was a juvenile at the time of the crimes. Trial counsel stated that the Petitioner was
evaluated and was deemed competent. Trial counsel believed the Petitioner‟s “best
option” was to testify “given that there was duress that an older[,] tough gang member
had recruited these young men to commit this crime.” Trial counsel said he did not seek
to sever the trial between the Petitioner and his co-defendant because both of them had
consistent stories regarding “the older gang member” who “order[ed] them to commit this
crime.”

        Trial counsel testified that the fourth element of duress is “that the defense is not
available if the outcome of the crime clearly outweighs the harm attempted to be avoided
by going along with that crime.” He stated that he hoped that if the defense presented
this theory to the jury, they would empathize with the Petitioner, considering his young
age and “the accidental nature of the shooting,” and convict him of an offense other than
first degree murder. Trial counsel characterized the Petitioner as “very sympathetic,”
“thin,” “slow,” and “having a hard life.” Trial counsel testified that he did not consider
hiring an expert witness to assist with his duress defense, explaining that he did not
believe such an expert was available.

        On cross-examination, trial counsel testified that he had been practicing law for
eighteen years and that his practice was “almost exclusively criminal defense.” He stated
that he is “frequently appointed to handle multi-codefendant cases involving registered or
alleged gang members” and that he has been appointed to cases involving juveniles
whose cases had been transferred to criminal court. Trial counsel testified that “duress
[is] a common defense when it comes to gangs and juveniles.” He confirmed that at the
time of the trial and the post-conviction hearing, he was unaware of an expert witness
who could assist with a duress defense. He said he informed the Petitioner that the
Petitioner would either have to maintain the accuracy of his statement to the police or
“admit that what was in [his] statement to the police was a lie.” Trial counsel
acknowledged that the Petitioner admitted to firing a gunshot and then running across the
street while his co-defendant continued shooting. Trial counsel confirmed that the
Petitioner told police officers, “I was scared of Melvin [because] he told me he [was
going to] kill me if I didn‟t do it and he had a gun on his hip. He was standing[] watching
us do it. That‟s why I did it.…” At trial, Sergeant Stark read the Petitioner‟s statement
into evidence. Trial counsel testified that he hoped the Petitioner‟s statement to the
police and age would garner sympathy from the jury. Trial counsel stated that he
believed the statement would be more beneficial since it was made without the presence
of counsel. When asked why the defense did not prevail, trial counsel opined that the
                                            -7-
jury likely did not believe the defense or that “they were just sick of crime and sick of
gang members and sick of senseless killings.”

        The Petitioner testified that he met with trial counsel before trial and informed trial
counsel that he could not read or write and that he was attending “Resource Classes in
high school.” The Petitioner said he and trial counsel discussed whether to seek to
suppress his statement and that trial counsel told him that the statement was unlikely to
be suppressed because it matched well with his co-defendant‟s statement. The Petitioner
stated that he informed the police officers that Melvin Bridgewater attempted to kill him
and testified that he followed Mr. Bridgewater‟s orders because he was afraid of Mr.
Bridgewater.

      The only issues in this appeal are whether trial counsel failed to present adequate
evidence to support a jury determination on the defense of duress and whether trial
counsel was also ineffective for “not contesting any of the elements of the state‟s proof.”
We accordingly summarize only the post-conviction court‟s relevant findings. The post-
conviction court noted that this court

       held that a reasonable trier of fact could have concluded that Petitioner‟s
       statement to the police about his fear of harm from Bridgewater was self-
       serving, did not credibly show that Petitioner could not have withdrawn,
       and that the threat of harm to Petitioner was not sufficiently severe to
       outweigh society‟s interest in preventing robberies and violence to other
       persons.

The post-conviction court found that the “Petitioner is not entitled to relitigate this
previously-determined issue in a post-conviction proceeding.” The post-conviction court
also found that because the Petitioner did not call an expert witness to testify on the
subject of duress, the post-conviction court was unable to “determine what the testimony
of other witnesses would have been, whether it would have been favorable to the defense,
or whether it would have affected the outcome of Petitioner‟s case.”

                                        ANALYSIS

       On appeal, the Petitioner argues that trial counsel was ineffective by failing to
present sufficient evidence for the defense of duress, including failing to obtain an expert
witness to testify as to the potential influence of Mr. Bridgewater on the Petitioner. The
State contends that the Petitioner did not satisfy his burden because he failed to produce
evidence to support his claim of ineffective assistance of counsel. We agree with the
State.

                                             -8-
       To obtain post-conviction relief, the Petitioner bears the burden of proving the
allegations of fact in the petition by clear and convincing evidence. T.C.A. § 40-30-
110(f). The findings of fact made by a post-conviction court are conclusive on appeal
unless the evidence preponderates against them. Ward v. State, 315 S.W.3d 461, 465
(Tenn. 2010). Legal issues and mixed issues of fact and law are reviewed de novo
without any presumption of correctness. Vaughn v. State, 202 S.W.3d 106, 115 (Tenn.
2006).

       The Post-Conviction Procedure Act provides relief when a conviction or sentence
is “void or voidable because of the abridgment of any right guaranteed by the
Constitution of Tennessee or the Constitution of the United States.” T.C.A. § 40-30-103.
Both the Sixth Amendment to the United States Constitution and article I, section 9 of the
Tennessee Constitution guarantee the right to counsel, and the denial of the effective
assistance of counsel is a proper ground for post-conviction relief. Vaughn, 202 S.W.3d
at 115-16. The right to counsel “encompasses the right to „reasonably effective‟
assistance, that is, assistance „within the range of competence demanded of attorneys in
criminal cases.‟” Pylant v. State, 263 S.W.3d 854, 868 (Tenn. 2008) (quoting Strickland
v. Washington, 466 U.S. 668, 687 (1984)).

       To show that relief is warranted on a claim of ineffective assistance of counsel, the
Petitioner must establish both that counsel‟s performance was deficient and that the
deficiency prejudiced the defense. Finch v. State, 226 S.W.3d 307, 315 (Tenn. 2007).
Failure to show either deficiency or prejudice precludes relief. Felts v. State, 354 S.W.3d
266, 277 (Tenn. 2011). Deficiency can be shown by proving that counsel‟s acts or
omissions were so serious that they fell outside an objective standard of reasonableness
under prevailing professional norms. Vaughn, 202 S.W.3d at 116. “Upon our review of
counsel‟s performance, „we must make every effort to eliminate the distorting effects of
hindsight, to reconstruct the circumstances of counsel‟s conduct, and to evaluate the
conduct from the perspective of counsel at that time.‟” Finch, 226 S.W.3d at
316 (quoting Howell v. State, 185 S.W.3d 319, 326 (Tenn. 2006)).

       To establish prejudice, the Petitioner must show a reasonable probability that, but
for counsel‟s errors, the results of the proceeding would have been different.
 Vaughn, 202 S.W.3d at 116. “„A reasonable probability is a probability sufficient to
undermine confidence in the outcome.‟” State v. Honeycutt, 54 S.W.3d 762, 768 (Tenn.
2001) (quoting Strickland, 466 U.S. at 694).

       The defense of duress is available to a defendant

       where the person or a third person is threatened with harm that is present,
       imminent, impending and of such a nature to induce a well-grounded
                                           -9-
       apprehension of death or serious bodily injury if the act is not done. The
       threatened harm must be continuous throughout the time the act is being
       committed, and must be one from which the person cannot withdraw in
       safety. Further, the desirability and urgency of avoiding the harm must
       clearly outweigh the harm sought to be prevented by the law proscribing
       the conduct, according to ordinary standards of reasonableness.

T.C.A. § 39-11-504(a). In his brief, the Petitioner highlighted that the defense of duress
was impracticable for the felony murder charge that he faced because the harm that he
sought to avoid, his death, did not “clearly outweigh the harm” that he ultimately caused,
the death of the victim, characterizing the defense as not likely to succeed. Nevertheless,
the Petitioner asserts that trial counsel was deficient by not providing more evidence to
support a jury determination of duress and by not obtaining an expert witness to testify as
to the extent of Mr. Bridgewater‟s influence over the Petitioner. Specifically, he argues
that trial counsel was deficient for failing to provide sufficient proof that the threatened
harm was “present, imminent, impending and of such a nature to induce a well-grounded
apprehension of death or serious bodily injury if the act is not done,” that “[t]he
threatened harm [was] continuous throughout the time the act [was] committed,” and that
the Petitioner was unable to “withdraw in safety.” Id. § 39-11-504(a).

      Our review is limited to “those facts established by the evidence in the trial court.”
T.R.A.P., Rule 13(c). Likewise, “[w]hen a petitioner contends that trial counsel failed to
discover, interview, or present witnesses in support of his defense, these witnesses should
be presented by the petitioner at the evidentiary hearing.” Black v. State, 794 S.W.2d
752, 757 (Tenn. Crim. App. 1990). Although indigent petitioners are not entitled to
funding for expert witnesses in non-capital post-conviction cases, a petitioner “must still
provide some evidence as to what testimony could have been presented and how it would
have aided his defense.” William Darryn Busby v. State, No. M2012-00709-CCA-R3-
PC, 2013 WL 5873276, at *14 (Tenn. Crim. App. Oct. 30, 2013) (citing Davis v. State,
912 S.W.2d 689, 696-97 (Tenn. 1995); Brimmer v. State, 29 S.W.3d 497, 512 (Tenn.
Crim. App. 1998)).

       The Petitioner argues that trial counsel should have obtained an expert witness on
the issue of duress. The Petitioner, however, failed to carry his burden because he neither
produced expert witness on duress to testify at the post-conviction hearing nor introduce
evidence on what an expert witness may have “presented and how it would have aided
his defense.” William Darryn Busby, 2013 WL 5873276, at *14. We are, therefore,
unable to hold that trial counsel was deficient for failing to obtain an expert witness or
that any deficiency resulted in prejudice.



                                           - 10 -
       Although the Petitioner argues that trial counsel failed to produce sufficient
evidence to substantiate a duress defense, the Petitioner did not present any proof at the
post-conviction hearing to support his claim. Without supporting evidence provided by
the Petitioner, we are unable to hold that trial counsel was deficient for failing to present
additional proof for the duress defense. In fact, the Petitioner‟s statement to the police
that was introduced at trial was supporting evidence of duress because it described how
Bridgewater stood by with a gun on his hip watching the robbery and threatened to kill
the Petitioner if he did not participate in the robbery. Additionally, we note that several
times throughout the Petitioner‟s brief, the Petitioner recognizes the strength of the
State‟s case against him and the difficulty, if not near impossibility, of succeeding on a
duress defense in this case. Further, the Petitioner testified that he “was scared of
Bridgewater because he had threatened to kill him if he did not commit the robbery.”
Allen Craft and Cedric Mims, 2014 WL 5107036, at *3. The jury was free to weigh the
Petitioner‟s testimony and to determine whether Bridgewater‟s threat outweighed the
harm that resulted from the murder of the victim.

                                     CONCLUSION

         Based on the foregoing analysis, we affirm the judgment of the post-conviction
court.




                                              ____________________________________
                                             JOHN EVERETT WILLIAMS, JUDGE




                                           - 11 -